Title: William Kean to Thomas Jefferson, 23 July 1818
From: Kean, William
To: Jefferson, Thomas


          
            Sir.
            Norfolk
23d July 1818.
          
          Having conceived an Idea that a safe and cheap substitute might be contrived for Steam Navigation, I have ventured to make an essay for that purpose, on the principles of the known properties of water & Atmospheric Air; and being desirous of obtaining the opinion of the first Scientific Character in the United States, I take the liberty of Sending you herewith a Copy of the Drawing & Specifications of my invention, which have been recently deposited in the Patent Office. But owing to an opinion given by the Superintendant of that Office, to the Secretary of State, I have been refused a Patent on the Supposition that it is intended for a Perpetual motion, and Coming within a rule of the Office that requires a model for inventions of that description. It never was my intention that it should be named or likened to a Perpetual motion, well knowing the folly of attempting any thing of that kind, to be constructed of materials Subject to friction and decay.
          Having as yet made no experimental efforts to test the principle, and being of opinion that a model made of diminished Size, so as to be floated in a Tub of Water in the Patent Office, it would be barely possible to give the invention a fair trial. In Consequence of which I have postponed further progress, but shall await the Honour of recieving your judgment on the practicability of bringing it to perfection, and Should be happy to adopt any alterations or improvements you might be pleased to Suggest.
          I have little to add to the explanations already given, you will be pleased to notice that the well aperture, during the time the machinery will be in operation, will be covered with a large body of water, so that no air can possibly escape from the well or Chest in that direction.
          You will be so good to pardon this trouble from a Stranger, who is, with the Greatest respect, Your Obedient & Humble Servant.
          Wm Kean.
        